                                                                       Case 2:20-cv-01903-SPL Document 23 Filed 10/02/20 Page 1 of 3



                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   W. Vinnie Lichvar (#028112)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             cahler@swlaw.com
                                                                 7           vlichvar@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   Office of Arizona Governor Douglas A. Ducey
                                                                     1700 West Washington Street
                                                                10   Phoenix, Arizona 85007
                                                                     Telephone: 602-542-4331
                                                                11   E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Attorneys for Amicus Curiae Douglas A. Ducey,
                                                                     Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                          IN THE UNITED STATES DISTRICT COURT
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15                              FOR THE DISTRICT OF ARIZONA

                                                                16
                                                                17   Mi Familia Vota, Arizona Coalition for
                                                                     Change, Ulises Ventura,                         No. 2:20-cv-01903-SPL
                                                                18
                                                                                      Plaintiffs,                    Notice of Lodging Proposed Amicus
                                                                19                                                   Curiae Brief
                                                                            v.
                                                                20
                                                                     Katie Hobbs, in her official capacity as
                                                                21   Secretary of State for the State of Arizona,

                                                                22                    Defendant.

                                                                23
                                                                24          In accordance with Governor Douglas A. Ducey’s Motion for Leave to File Amicus
                                                                25   Brief in Support of Defendant, Governor Ducey hereby submits this notice of lodging the
                                                                26   Proposed Amicus Curiae brief attached hereto as Exhibit A.
                                                                27
                                                                28
                                                                     Case 2:20-cv-01903-SPL Document 23 Filed 10/02/20 Page 2 of 3



                                                                 1      DATED this 2nd day of October, 2020.
                                                                 2                                                 SNELL & WILMER L.L.P.
                                                                 3                                             By: s/ Brett W. Johnson
                                                                 4                                                 Brett W. Johnson
                                                                                                                   Colin P. Ahler
                                                                 5                                                 W. Vinnie Lichvar
                                                                                                                   Derek C. Flint
                                                                 6                                                 One Arizona Center
                                                                                                                   400 E. Van Buren, Suite 1900
                                                                 7                                                 Phoenix, Arizona 85004-2202
                                                                                                                   Attorneys for Amicus Curiae Douglas
                                                                 8                                                 A. Ducey

                                                                 9
                                                                                                                By: s/ Anni L. Foster
                                                                10                                               Anni L. Foster
                                                                                                                 OFFICE OF ARIZONA GOVERNOR
                                                                11                                               DOUGLAS A. DUCEY
                                                                                                                 1700 West Washington Street
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                Phoenix, Arizona 85007
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                        -1-
                                                                       Case 2:20-cv-01903-SPL Document 23 Filed 10/02/20 Page 3 of 3



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on October 2, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/ Tracy Hobbs

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -2-
